,,.. :.;‘..._
                                  :” *            “.,
                                                  r:
                                   ‘. -
                                   43            .’
                                     -...:..s


              OFFICE   OF THE ATTORNEY                  GENERAL   OF TEXAS
                                 AUSTIN
~ROVERSELLERS
*It*“HLY GENLIIAL




Bmnomono~ 0. P. Lookhart
---
Board of Insuranoe Collmliarion8rr
Austin, Ttxar

ptar   Sir:




                                                             policies to persons
                                                             n mtmbtrs holdirq
                                                              iit otrtitlcotts,


                                                  ion to pour lttttr of 3bm
                                                  &ion and rtqutstirAgthe
                                                   . Also in your letter  you
                                                 such aooltty may issue health
                                                II (a) vhost llvts are l.nl3ur.d
                                                em art not 80 Insured.




pollolts vithout death btntflts?
                Artiolt 4320, Vernon’s             Annotated Civil Statutes,
provides;
Bmblt    0. P. LooMart, P8gt 2


         “Art,     4820.   ?mtou1   Btnofit Sooioties
    D@fLWd
          ‘Aa o7o r p o r a l
                            tio   a ,0rd.r or rolulak~
                             oolot7,
    8ssoolAtloa, tithout aaplkl stook, cwgaal&d aad
    oarlod oa 501.17 so? the mutual bolmtit   of Its   mom-
    horsrti ttwir btwfloisxlos,     ud not for profit,
    lbd bvlag 8 rod@ 5 tom madlwpnsontatlvo form
    of govoammtat,or vhr oh lirits its msabeship to l
    soortt fratoralt7 haviag a 1-o    s7stem Md r.pr.-
    sentstivo fora of gwtrnmtnt, rad vhlob shall make
    provision for the payment of btntflts in sooordmoo
    vith btotion 4 hsrtof, is horob dro1ar.d to k l
    Frsttrnal Btnoflt Soolotj.”
         Arfiolo 4824, v. A. c. 9. providmsr
          ‘Subseo. 1. tvor7 5001tt7 traasaotlng bu8aless
    under this Aot shall provldo for tht psymtnts of
    btneflts upon the death of Its membersllthor vlthln
    4 twm of pars o r at a nyttmt,     lkd ~7 provide for
    bemilts pa-b10 upon its mtmbtrt rttohbg sovont7
    ytsrs of tgt,  end ms7 also provide, for tht payment
    of bamflts 1x1owe of total madptrmarunt disability,
    and -7 provide also ior the pa        t of benefits in
    tht tvont of ttmporaq   dlsrblli r-7 and for monumtnts
    or tombstones to tht mamor7of its dootsstd mombors,
    aId for tht prpwat or funtnl btntfits.
           ‘Subsoo.   2. An7 soolot7  mm7 a100 sntor into
    oontrrots la suoh othtr forms and granting suoh
    btneflts    as its lrvs ma7 luthorixe vhon it shall
    provldt for the looumlatioa and mint-o           of
    assets roqulmd for tho pqment of pooh boatfits
    vhtn valued upon an lntrrost bssis sot lxoeeding
    r0t.w(I$) ptr otnt ptr tnnum tnd mortalit staad-
    lrds sdopted b7 it vlthin the llmitatlons proridad
    la the ststutos rtlating    to   FMtWn81 Boatilt
    Sooiot~os,    or rt tho option of the soalot7 la
    tht st8tutos relstitq to lift lasulwlot OoallpMits.s
         Artlolt    4825 of said sktutt,   provldotr
         Vhat any mtonul     Beluflt Sooloty luthorlrod
    to do busintss ln this Statt me7prwldo in lto lavs,
gonorrblt 0. P. ~ookhwt, page 3


     in addition to 0th~ bentilts   providtd for thoroin,
     for Iasuunot,   umult105, or for i~uruaoo and aa-
     nultiss, \Iporrthe llvos of ohildren at w l
     uponthoQVplIoatIonof     sa#adlAltpenonnatod Y'
     to or Iatonoted   la uld ahlld as the lws of suoh
     soolot7 m7 prwlde.     Aq suoh soolet7 r7 at Its
     optioa orgaalso a& opt?ae b=noho~for,8uohohIl-
     dron and mmbe~shl la looal ledges, upd laltLItian
     thortla oh11 aot & NquIrodofmaohohildron,noz
     ah11 th.7 ht. a4 voIoe In the mMgom.nt of th.
     5001tt7."
           Artlolt   4834 of said statute   prwldu   in psrt as
follovsr
            "IWry osrtlfloato issued w a4 suoh sooloty
     rhll speoiiJ t& amountof benefit $rovidod thereby,
     erd 8hll provldo t&t     ths otrtlfleate, the ohartor
     or lt10105 of lnooxpolutIon or, If a voluntary as-
     sooiation, ths rrtiolos of 4rrsooI4tIon, the oonstl-
     tutlon a4 lava of the sooIot7, sld the lppllar;tIon
     for membershIpend modIon l    xamInatlon, signed b7 tht
     spplloant, bnd all amendments   to oaoh theroof, shall
     constltutt the lg r ttmtnt between tht sooltt7, dad
     tht me&or, and ooplts of tht samo, oortlflod w ths
     storttsry   of tht soolot~, or oomspoodiag offlotr,
     ah411 bo rooolvod In ovldtnoo of the tenw a.M oon-
     ditlons thtnof.    . . "
           Artiole 4838 of said statuto relating to and author-
IsIng tht organIsrtlon rad fonmtlon of fntornB1 DamfIt
8ooIo8Its  oontains tht provision “vhan a4 domtstlo sooloty
shall bvo dlsoontinuod business for the poxWd of one yur,
or bar loss than four hundredmtmbtrs, Its ohutor     shall k-
oomt null and void.'    A sImIlar provlslon oontalnod in Artlolt
                        l
4852 rtlatIng to the xa$artIon of suoh domestio soolotlos,
oontslns the provision,    . . . or vhonevor uty domostio sooltty,
sfttr ths ucistenoo of ona psr or more, shall hrvo a mamborshlp
ot loss than four hundred, . . . said Comslssloaer 887 pnstnt
the faots nlrting    thento to the Attomw Otnowl, . . ."
          Vohavt quoted rbwotht        ~torIalrrtlolos    OFpro-
vlslons thtroof 4oomod~ooasary       In an8wHng
Ecmorsblo0. f.    lnokbart, Psgt 4


-tomal   Baafit     SooIot7   opmtlry   U&OF Chapter 8, Title   78
of arid statutes Is on. vhloh mkes prorislan for tho pmnt
#f bumfIt   in 8000rdaao@ tith the pFovi51mo of ArtInSle 4824,
        Furthar, wla soolot Is 0aml.d OQ501.17 for th. mltua1
gzit    of Ifs yllbrr) ud The* buamfIoirrI~s.

          The last above quoted rrtiolm prorides that suoh
~oolotiu awl prwldo for the p8         t of hawflts m     tb
death Of I~b@rS.        Addltl~l   Et fits law thozwftw
de;;gmted but uoh ipllovlng the use of ti vords -2 or mzm
-*
          It Is a fsmillar ml0 of oanrrtruotlontMt vhem
both swul8torp and dlreotom verbs are us02 in tho saw sktuto
or stnttnoe of a sfiatute, It Is l faIr iaferuaoa that the kgls-
lsture rwlirod tho dlfforsnot In moanlag, arnl lntondod that tho
verbs used should oarry vlth them their ordlorry maaaings,
Su$u#land Statutory Construction, Vol. 3, Par. 582l, P. 116,
      .
            In 1917 the 35th Leglslaturo passed an Aot dtslgned
to proride vhole faaiIl7 proteotlon for membersof Fraternal
BentSIt SooIetl~s.    Scotlon 1 of thst hot rovidod that lng
such soolet7 authorlsed to do busImss in ? his State or oporst-
ing oa tht lodge plan ma7 prorldo in its oonstltutlon and b7-
lmrS# 'In sddltlun to other benefit8 prwidod for thorda, for
tht psymont of duth or annuity b@ofit upon th+ liras of ohil-
dry bdivttn    age5 of tvo 5.d tightoui pm5   . . ., rw who50
support ud mlntexnnoe s memberof suoh soolef Is ~spcuulblt."
(AI%. 4825, 8. C. s., 1925)     This Art1010 ns 3ater lmdod b7
ths 41st Liglslatw,     Aots 1929, vlth the rtatod purpose Of
1Utm~lIaiag juvanlle benefits and as unmxlsd, rwds so rbovo
       .
          Where Cozxsorl7, the LegIslrtuve axtondod tho
authority of oertsin sooIetIos to prwId8 for the pqment of
duth OS umuitf benoflts upon tha llvos of ahlldrmn betveon
the ages of tvo aad elghtoon para of mmliflod mamborsour
w&~~s~t~o~~,;              ypgJ$y&qpgg$f            q$g&gg
mnulties, or for lnsuranoo snd smmitios, upon llvos of 0hIldrZ
'~p$&~&t%~p%$t?$                        !z   %%a?%~~~~r%dt.m
    Raorrblo 0. P. Loolchti, Psgo 5
.

              It ir qp&rupt from the fobs lng wathorlties tbt
    tm Logisl~tw,      iaaofrr as the lmfs 0r the sooIot7 mm7pro-
    ddo, brr orde no dIstInotlon ktvooa juvotiles of say age and
    sdult msmbrs. ~*xwaFO,urox8mIMtIon            of the 0rigLnrlAot
    of 19lS, dlsol~~es that buwfiol~l membershipin lny suoh soolety
    ~5 lxto~iblo     to any porsoa not 1055 than slxtun
    lndno tmo r ethan   six t7yurs of a g o .
    113, 800. 7) This provtsloa, hovwor, ns repulod by the rots
    of 1931, 42rd Leg., ch. 48.
                     ~XAthh       5me      A0t      1931 vtriah mthd
                                                   0f                       800ti0n 7 0s
    tht     origin81      l4v,     the     right    0sjuvtnil0  membershipis ~oq&td
    ir,   the     r0iiovi~       lmguago        940 mtmberuador sixtwn
    & a *,
         l vo io e o r to t.In               tb a nwm g wsa t  of a la 5o o d.a
                                                                              r J.
                                                                                =   ( k t.
    4822, V. A. C. 9.)
               Ansmrbg the questions propounded, thortfoxw, It
    15 our lnloatbtaFntozmalB080flt          Soaloty operating under
            3 , Tit10 78, V. A. C. s., is not luthor1z.d to Irsuo
    ~~~~~83     rooldont pollolts to p8rsoas not mtmbersof the
               The ttnu "mtmber5" msy iaolude l juvuxllt 0s any agt
    aliglbl; und#r the 1~s of tht society.
              It neotss~rll~ follow,   in vlm~ 0s the r02-t oing,
    that the term‘ four hundredmembers”wed in Artlole f 838,
    8totion 4 ad Artiole 4852, R. C. b., 1913, -SOUP        hundred
    membersholding duth banefit    oertlfloatu  to ths oxolusion of
    cry other ~OXWLL